 MEMORIAL HOSPITAL OF ROXBOROUGHMemorial Hospital of Roxborough and Local 835,International Union of Operating Engineers, AFL-CIO. Case 4-CA-7003August 15, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS, PENELLO, AND MURPHYOn September 17, 1975, the National LaborRelations Board issued a Decision and Order in theabove-entitled proceeding which granted the GeneralCounsel's Motion for Summary Judgment and foundthat Memorial Hospital of Roxborough, hereinafterRespondent, had violated Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended, byrefusing to bargain with Local 835, InternationalUnion of Operating Engineers, AFL-CIO, hereinaf-ter Local 835. The Board ordered Respondent tocease and desist from refusing to bargain collectivelywith Local 835 and to bargain upon request of Local835.The representation issues underlying the presentcontroversy had been resolved under state law by thePennsylvania Labor Relations Board, hereinafterPLRB. Accordingly, the PLRB had determined thata unit of maintenance department employees atMemorial Hospital constituted an appropriate unit,determined that Respondent's charges challengingthe validity of the subsequent representation electionwere without merit, and certified Local 835 as thecollective-bargaining representative for the employ-ees in the designated unit. Shortly after Respondentrefused to bargain with Local 835 to challenge thePLRB's unit determination and the validity of thePLRB-sanctioned election, the health care amend-ments of 19742 became effective, thereby preemptingthe field of labor relations in the health care industryand bringing the instant dispute within the exclusivejurisdiction of the National Labor Relations Board.In issuing its Decision and Order in the above-entitled proceeding, the National Labor RelationsBoard extended comity to the PLRB's certification ofLocal 835, finding that the PLRB's election proce-dures conformed to due process requirements andthat extension of comity would effectuate the policiesof the National Labor Relations Act.On October 18, 1976, the United States Court ofAppeals for the Third Circuit granted Respondent'spetition for review and denied the Board's cross-220 NLRB 402.2 Public Law 93-360 (July 26, 1974).:' 545 F.2d 351 (C.A. 3. 1976).In view of our decision to remand for heanng before an Administrative231 NLRB No. 67petition for enforcement. The court rejected theBoard's extension of comity to the PLRB certifica-tion because of Respondent's challenge to theappropriateness of the underlying unit determina-tion. The court concluded that the National LaborRelations Act requires this Board in each and everycase to exercise its discretion in determining theappropriate unit for collective bargaining and doesnot permit the Board to abdicate this responsibilityby deferring to a state agency's determination underprinciples of comity. Accordingly, the court remand-ed the case for further proceedings consistent with itsopinion.3The Board, having decided to accept the remand,notified the parties of its decision and invitedstatements of positions. Such statements were re-ceived from Respondent, Local 835, and the GeneralCounsel.The General Counsel contends that the Board isnot required to conduct a new hearing on theappropriateness of the maintenance department unit,but that it may review the record before the PLRBand use this as the basis for its unit determination.Accordingly, the General Counsel moved to admitinto evidence the transcripts and exhibits of thePLRB proceedings.4Local 835 contends initially that the court erred infailing to uphold the Board's grant of comity to thePLRB certification. Alternatively, Local 835 assertsthat the Board should not remand the case forfurther hearing on the appropriate unit, but that itshould review the record of the PLRB proceeding inorder to make the unit determination and on thatbasis resolve the unfair labor practice allegations.Local 835 points out that Respondent has neveralleged that the PLRB hearings were improper northat all available evidence had not been introduced.Respondent asserts that the complaint should bedismissed, arguing that it would be inappropriate forthe Board to review PLRB proceedings wherein theBoard's standards were not controlling. Respondentcontends that the most expeditious course to resolvethe representation question in this matter is for theBoard to entertain an appropriate representationpetition. In this regard, Respondent states that it"stands ready to file another RM petition in thismatter should Local 835 still maintain its demand forrecognition."Law Judge, we believe that the introduction of such evidence would be moreappropriately raised at this hearing. Accordingly, the General Counsel'smotion is hereby denied, without prejudice to its renewal before theAdministrative Law Judge.419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile we respectfully disagree with the court'srejection of our grant of comity to the PLRB'scertification,5we recognize our acceptance of thecourt's decision on remand as binding on us for thepurpose of deciding this case. The Board has dulyconsidered the instant case in light of the court'sremand and statements of position of the parties. Weview the court's remand as requiring the develop-ment of a full record, sufficient to resolve the unitquestion underlying the unfair labor practice allega-tions in the complaint and to permit the Board togive proper consideration to the congressionaladmonition regarding the proliferation of units in thehealth care industry. Accordingly, we find that it willsatisfy the mandate of the United States Court ofAppeals for the Third Circuit and that it will alsoeffectuate the purposes of the Act to remand thisproceeding to an Administrative Law Judge forhearing and decision.6We do not find merit in the contention of ourdissenting colleague that it is potentially improper toremand the case for a hearing to develop the fullrecord requested by the court. The Board routinelymakes unit determinations in cases where a bargain-ing order is issued on the basis of a card majority.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board orders that this proceeding be, andit hereby is, remanded to the Regional Director forRegion 4 for the purpose of arranging a hearingbefore an Adminstrative Law Judge in accordancewith the court's remand and that the RegionalDirector be, and he hereby is, authorized to issuenotice thereof.IT IS FURTHER ORDERED that, upon the conclusionof such hearing, the Administrative Law Judge shallprepare and serve on the parties a Decision contain-ing findings of fact based on the evidence reviewed,conclusions of law, and recommendations, and that,following service of the Decision on the parties, theprovisions of Section 102.46 of the Board's Rules andRegulations, Series 8, as amended, shall be applica-ble.MEMBER JENKINS, dissenting:I Member Penello dissented from the Board's original Decision andOrder granting comity to the PLRB's certification.6 In his dissent from the Board's Decision and Order in the above-entitled proceeding which granted the General Counsel's Motion forSummary Judgment and found that Respondent had violated Sec. 8(aX5)and (1) of the Act by refusing to bargain with Local 835, Member Penellostated that "in cases involving nonprofit health care facilities, a relativelynew area of Board jurisdiction, [the Board ] should not blindly give comitywhere there has been a recent state board certification and no intervening orprior collective-bargaining history." In accord with this view, MemberPenello indicated that he would have denied both Respondent's motion toWhile I respectfully disagree with the court'srefusal to give effect to our grant of comity to thePLRB's certification, the acceptance of the remandbinds us to accept the court's decision as the law ofthe case in the instant proceeding. With that as astarting point, I am compelled nevertheless todisagree with the decision of my colleagues in themajority to remand the case for hearing on theunderlying unit question for the purpose of resolvingthe propriety of Respondent's refusal to bargain. Iwould find that the only course of action is to dismissthe complaint in its entirety.I agree with Respondent that it would be inappro-priate to use the record evidence in the PLRBproceeding as the evidentiary basis for the Board topresently decide whether the maintenance unitcertified by the PLRB is appropriate for purposes ofcollective bargaining. The record before the PLRBwas made almost 4 years ago and the evidence istherefore stale. Moreover, reliance on the recordevidence established in the proceeding before thePLRB would constitute an implicit extension ofcomity to those proceedings since the record evi-dence was adduced for that forum in conformity withits particular standards. Such a result would beaccomplishing, indirectly, what the court has told uscannot be done directly.Furthermore, the use of record evidence from thePLRB proceedings, as suggested by the GeneralCounsel and Local 835, as well as the decision of mycolleagues in the majority to remand the instantproceeding for hearing before an Administrative LawJudge, presents fundamental problems of due pro-cess. It would be highly irregular to find thatRespondent has violated Section 8(aX5) and (I) ofthe Act by refusing to bargain with the collective-bargaining representative of a unit of employeeswhich we have yet to find appropriate. This case isclearly distinguishable from the type of case referredto by my colleagues in the majority where we do in asense engage in after-the-fact unit determinations. Inthat type of situation an employer is held to act at itsperil since we deem it to be on notice regarding thecurrent status of the law under our Act. In this caseRespondent clearly predicated its course of conducton the then existing substantive and proceduralrequirements of the PLRB. To now hold Respondentdismiss the complaint and the General Counsel's Motion for SummaryJudgment, and instead would have remanded the case for a hearing beforean Administrative Law Judge for the purpose of making recommendationsto the Board regarding the appropriateness of a maintenance unit at thefacility involved herein. To be consistent with the position expressed above,with which he still agrees, and to comply with the court's decision onremand, Member Penellojoins his colleagues in the majority in a remand ofthe instant case to an Administrative Law Judge "for the purpose ofconducting a hearing, making findings of fact, and making recommenda-tions to the Board regarding the appropriateness of a maintenance unit atthis facility."420 MEMORIAL HOSPITAL OF ROXBOROUGHaccountable through the retroactive imposition of therequirements of a new forum operating under a newstatutory mandate, the health care amendments of1974, is unreasonably burdensome. Indeed, theproliferation of complex litigation before the Boardand the courts following the enactment of theseamendments serves to underscore the significance ofthis proposition.As the underlying representation issue is notproperly capable of resolution by remanding theinstant case for a hearing before an AdministrativeLaw Judge, I am unable to find that Respondentengaged in conduct violative of Section 8(a)(5) and(1) of our Act in the manner alleged in the complaint.Accordingly, I would vacate our prior Decision andOrder and dismiss the complaint in its entirety.421